        Case 2:20-cv-00437-TLN-DB Document 10 Filed 06/16/20 Page 1 of 20


 1   LILLIS PITHA LLP
     Damien P. Lillis (State Bar No. 191258)
 2   465 California Street, 5th Floor
     San Francisco, CA 94104
 3   Telephone: (415) 814-0405
     Facsimile:     (415) 217-7011
 4   Email:         dlillis@lp-lawyers.com

 5   LILLIS PITHA LLP
     Martin L. Pitha (State Bar No. 192447)
 6   2603 Main Street, Suite 350
     Irvine, California 92614
 7   Telephone: (949) 209-9020
     Facsimile:      (949) 759-1845
 8   Email:          mpitha@lp-lawyers.com

 9   Attorneys for Defendant
     Micron Technology, Inc.
10
     THE VELEZ LAW FIRM, PC
11   Mark Velez (SBN 163484)
     3010 Lava Ridge Court, Suite 120
12   Roseville, California 95661
     Telephone: (916) 774-2720
13   Facsimile:     (916) 774-2730
     Email:         velezlaw@live.com
14
     Attorneys for Plaintiff Dennis Rosseau
15

16
                                    UNITED STATES DISTRICT COURT
17
                                   EASTERN DISTRICT OF CALIFORNIA
18

19

20   DENNIS ROSSEAU,                                    No. 2:20-cv-00437-TLN-DB

21                 Plaintiff,                          STIPULATED PROTECTIVE ORDER FOR
                                                       LITIGATION INVOLVING PATENTS,
22          v.                                         HIGHLY SENSITIVE CONFIDENTIAL
                                                       INFORMATION AND/OR TRADE
23   MICRON TECHNOLOGY INC., an Idaho                  SECRETS
     corporation, and DOES 1-50, inclusive,
24
                   Defendants.
25

26

27

28

                                        STIPULATED PROTECTIVE ORDER
        Case 2:20-cv-00437-TLN-DB Document 10 Filed 06/16/20 Page 2 of 20


 1                   1.       PURPOSES AND LIMITATIONS
 2           Disclosure and discovery activity in this action are likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public disclosure and from use for
 4   any purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby
 5   stipulate to and petition the court to enter the following Stipulated Protective Order.
 6           The parties acknowledge that this Order does not confer blanket protections on all disclosures or
 7   responses to discovery and that the protection it affords from public disclosure and use extends only to
 8   the limited information or items that are entitled to confidential treatment under the applicable legal
 9   principles. The parties further acknowledge, as set forth in Section 14.4, below, that this Stipulated
10   Protective Order does not entitle them to file confidential information under seal; Civil Local Rule 141
11   sets forth the procedures that must be followed and the standards that will be applied when a party seeks
12   permission from the court to file material under seal.
13                   2.       DEFINITIONS
14           2.1     Challenging Party: a Party or Non-Party that challenges the designation of information
15   or items under this Order.
16           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
17   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
18   Civil Procedure 26(c).
19           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as
20   their support staff).
21           2.4     Designated House Counsel: House Counsel who seek access to “HIGHLY
22   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this matter.
23           2.5     Designating Party: a Party or Non-Party that designates information or items that it
24   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY
25   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
26   CODE”.
27           2.6     Disclosure or Discovery Material: all items or information, regardless of the medium or
28   manner in which it is generated, stored, or maintained (including, among other things, testimony,
                                                         1
                                         STIPULATED PROTECTIVE ORDER
        Case 2:20-cv-00437-TLN-DB Document 10 Filed 06/16/20 Page 3 of 20


 1   transcripts, and tangible things), that are produced or generated in disclosures or responses to discovery
 2   in this matter.
 3           2.7       Expert: a person with specialized knowledge or experience in a matter pertinent to the
 4   litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as a
 5   consultant in this action, (2) is not a past or current employee of a Party or of a Party’s competitor, and
 6   (3) at the time of retention, is not anticipated to become an employee of a Party or of a Party’s
 7   competitor.
 8           2.8       “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:
 9   extremely sensitive “Confidential Information or Items,” disclosure of which to another Party or Non-
10   Party would create a substantial risk of serious harm that could not be avoided by less restrictive means.
11           2.9       “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items: extremely
12   sensitive “Confidential Information or Items” representing computer code and associated comments and
13   revision histories, formulas, engineering specifications, or schematics that define or otherwise describe
14   in detail the algorithms or structure of software or hardware designs, disclosure of which to another
15   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by
16   less restrictive means.
17           2.10      House Counsel: attorneys who are employees of a party to this action. House Counsel
18   does not include Outside Counsel of Record or any other outside counsel.
19           2.11      Non-Party: any natural person, partnership, corporation, association, or other legal entity
20   not named as a Party to this action.
21           2.12      Outside Counsel of Record: attorneys who are not employees of a party to this action but
22   are retained to represent or advise a party to this action and have appeared in this action on behalf of
23   that party or are affiliated with a law firm which has appeared on behalf of that party.
24           2.13      Party: any party to this action, including all of its officers, directors, employees,
25   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
26           2.14      Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material in
27   this action.
28           2.15      Professional Vendors: persons or entities that provide litigation support services (e.g.,
                                                           2
                                            STIPULATED PROTECTIVE ORDER
        Case 2:20-cv-00437-TLN-DB Document 10 Filed 06/16/20 Page 4 of 20


 1   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or
 2   retrieving data in any form or medium) and their employees and subcontractors.
 3            2.16   Protected Material: any Disclosure or Discovery Material that is designated as
 4   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or as
 5   “HIGHLY CONFIDENTIAL – SOURCE CODE.”
 6            2.17   Receiving Party: a Party that receives Disclosure or Discovery Material from a
 7   Producing Party.
 8                   3.      SCOPE
 9            The protections conferred by this Stipulation and Order cover not only Protected Material (as
10   defined above), but also (1) any information copied or extracted from Protected Material; (2) all copies,
11   excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations, or
12   presentations by Parties or their Counsel that might reveal Protected Material. However, the protections
13   conferred by this Stipulation and Order do not cover the following information: (a) any information that
14   is in the public domain at the time of disclosure to a Receiving Party or becomes part of the public
15   domain after its disclosure to a Receiving Party as a result of publication not involving a violation of
16   this Order, including
17   becoming part of the public record through trial or otherwise; and (b) any information known to the
18   Receiving Party prior to the disclosure or obtained by the Receiving Party after the disclosure from a
19   source who obtained the information lawfully and under no obligation of confidentiality to the
20   Designating Party. Any use of Protected Material at trial shall be governed by a separate agreement or
21   order.
22                   4.      DURATION

23            Even after final disposition of this litigation, the confidentiality obligations imposed by this

24   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

25   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

26   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion and

27   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time limits

28   for filing any motions or applications for extension of time pursuant to applicable law.
                                                            3
                                           STIPULATED PROTECTIVE ORDER
        Case 2:20-cv-00437-TLN-DB Document 10 Filed 06/16/20 Page 5 of 20


 1                  5.       DESIGNATING PROTECTED MATERIAL

 2          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or

 3   Non-Party that designates information or items for protection under this Order must take care to limit

 4   any such designation to specific material that qualifies under the appropriate standards. To the extent it

 5   is practical to do so, the Designating Party must designate for protection only those parts of material,

 6   documents, items, or oral or written communications that qualify – so that other portions of the

 7   material, documents, items, or communications for which protection is not warranted are not swept

 8   unjustifiably within the ambit of this Order.

 9          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to

10   be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber

11   or retard the case development process or to impose unnecessary expenses and burdens on other parties)

12   expose the Designating Party to sanctions.

13          If it comes to a Designating Party’s attention that information or items that it designated for

14   protection do not qualify for protection at all or do not qualify for the level of protection initially

15   asserted, that Designating Party must promptly notify all other parties that it is withdrawing the

16   mistaken designation.

17          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order (see,

18   e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or

19   Discovery

20          Material that qualifies for protection under this Order must be clearly so designated before the

21   material is disclosed or produced.

22          Designation in conformity with this Order requires:

23          (a) for information in documentary form (e.g., paper or electronic documents, but excluding

24   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the legend

25   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY

26   CONFIDENTIAL – SOURCE CODE” to each page that contains protected material. If only a portion

27   or portions of the material on a page qualifies for protection, the Producing Party also must clearly

28   identify the protected portion(s) (e.g., by making appropriate markings in the margins) and must
                                                            4
                                          STIPULATED PROTECTIVE ORDER
        Case 2:20-cv-00437-TLN-DB Document 10 Filed 06/16/20 Page 6 of 20


 1   specify, for each portion, the level of protection being asserted.
 2          A Party or Non-Party that makes original documents or materials available for inspection need
 3   not designate them for protection until after the inspecting Party has indicated which material it would
 4   like copied and produced. During the inspection and before the designation, all of the material made
 5   available for inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 6   ONLY.” After the inspecting Party has identified the documents it wants copied and produced, the
 7   Producing Party must determine which documents, or portions thereof, qualify for protection under this
 8   Order. Then, before producing the specified documents, the Producing Party must affix the appropriate
 9   legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
10   “HIGHLY CONFIDENTIAL – SOURCE CODE”) to each page that contains Protected Material. If
11   only a portion or portions of the material on a page qualifies for protection, the Producing Party also
12   must clearly identify the protected portion(s) (e.g., by making appropriate markings in the margins) and
13   must specify, for each portion, the level of protection being asserted.
14          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
15   Designating Party identify on the record, before the close of the deposition, hearing, or other
16   proceeding, all protected testimony and specify the level of protection being asserted. When it is
17   impractical to identify separately each portion of testimony that is entitled to protection and it appears
18   that substantial portions of the testimony may qualify for protection, the Designating Party may invoke
19   on the record (before the deposition, hearing, or other proceeding is concluded) a right to have up to 21
20   days to identify the specific portions of the testimony as to which protection is sought and to specify the
21   level of protection being asserted. Only those portions of the testimony that are appropriately designated
22   for protection within the 21 days shall be covered by the provisions of this Stipulated Protective Order.
23   Alternatively, a Designating Party may specify, at the deposition or up to 21 days afterwards if that
24   period is properly invoked, that the entire transcript shall be treated as “CONFIDENTIAL” or
25   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
26          Parties shall give the other parties notice if they reasonably expect a deposition, hearing or
27   other proceeding to include Protected Material so that the other parties can ensure that only
28   authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”
                                                    5
                                          STIPULATED PROTECTIVE ORDER
        Case 2:20-cv-00437-TLN-DB Document 10 Filed 06/16/20 Page 7 of 20


 1   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition
 2   shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY
 3   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
 4          Transcripts containing Protected Material shall have an obvious legend on the title page
 5   that the transcript contains Protected Material, and the title page shall be followed by a list of all
 6   pages (including line numbers as appropriate) that have been designated as Protected Material
 7   and the level of protection being asserted by the Designating Party. The Designating Party shall
 8   inform the court reporter of these requirements. Any transcript that is prepared before the
 9   expiration of a 21-day period for designation shall be treated during that period as if it had been
10   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless
11   otherwise agreed. After the expiration of that period, the transcript shall be treated only as
12   actually designated.
13          (c) for information produced in some form other than documentary and for any other tangible
14   items, that the Producing Party affix in a prominent place on the exterior of the container or containers
15   in which the information or item is stored the legend “CONFIDENTIAL” or “HIGHLY
16   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
17   CODE.” If only a portion or portions of the information or item warrant protection, the Producing Party,
18   to the extent practicable, shall identify the protected portion(s) and specify the level of protection being
19   asserted.
20          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate
21   qualified information or items does not, standing alone, waive the Designating Party’s right to secure
22   protection under this Order for such material. Upon timely correction of a designation, the Receiving
23   Party must make reasonable efforts to assure that the material is treated in accordance with the
24   provisions of this Order.
25                  6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
26          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
27   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
28   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or
                                                         6
                                          STIPULATED PROTECTIVE ORDER
        Case 2:20-cv-00437-TLN-DB Document 10 Filed 06/16/20 Page 8 of 20


 1   a significant disruption or delay of the litigation, a Party does not waive its right to challenge a
 2   confidentiality designation by electing not to mount a challenge promptly after the original designation
 3   is disclosed.
 4          6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution process by
 5   providing written notice of each designation it is challenging and describing the basis for each
 6   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must recite
 7   that the challenge to confidentiality is being made in accordance with this specific paragraph of the
 8   Protective Order. The parties shall attempt to resolve each challenge in good faith and must begin the
 9   process by conferring directly (in voice to voice dialogue; other forms of communication are not
10   sufficient) within 14 days of the date of service of notice. In conferring, the Challenging Party must
11   explain the basis for its belief that the confidentiality designation was not proper and must give the
12   Designating Party an opportunity to review the designated material, to reconsider the circumstances,
13   and, if no change in designation is offered, to explain the basis for the chosen designation. A
14   Challenging Party may proceed to the next stage of the challenge process only if it has engaged in this
15   meet and confer process first or establishes that the Designating Party is unwilling to participate in the
16   meet and confer process in a timely manner.
17          6.3      Judicial Intervention. If the Parties cannot resolve a challenge without court intervention,
18   the Designating Party shall file and serve a motion to retain confidentiality under Civil Local Rule 141
19   within 21 days of the initial notice of challenge or within 14 days of the parties agreeing that the meet
20   and confer process will not resolve their dispute, whichever is earlier. Each such motion must be
21   accompanied by a competent declaration affirming that the movant has complied with the meet and
22   confer requirements imposed in the preceding paragraph. Failure by the Designating Party to make such
23   a motion including the required declaration within 21 days (or 14 days, if applicable) shall
24   automatically waive the confidentiality designation for each challenged designation. In addition, the
25   Challenging Party may file a motion challenging a confidentiality designation at any time if there is
26   good cause for doing so, including a challenge to the designation of a deposition transcript or any
27   portions thereof. Any motion brought pursuant to this provision must be accompanied by a competent
28   declaration affirming that the movant has complied with the meet and confer requirements imposed by
                                                        7
                                          STIPULATED PROTECTIVE ORDER
        Case 2:20-cv-00437-TLN-DB Document 10 Filed 06/16/20 Page 9 of 20


 1   the preceding paragraph.
 2          The burden of persuasion in any such challenge proceeding shall be on the Designating Party.
 3   Frivolous challenges and those made for an improper purpose (e.g., to harass or impose unnecessary
 4   expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the
 5   Designating Party has waived the confidentiality designation by failing to file a motion to retain
 6   confidentiality as described above, all parties shall continue to afford the material in question the level
 7   of protection to which it is entitled under the Producing Party’s designation until the court rules on the
 8   challenge.
 9                  7.      ACCESS TO AND USE OF PROTECTED MATERIAL
10          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
11   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
12   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to the
13   categories of persons and under the conditions described in this Order. When the litigation has been
14   terminated, a Receiving Party must comply with the provisions of section 15 below (FINAL
15   DISPOSITION).
16          Protected Material must be stored and maintained by a Receiving Party at a location and in a
17   secure manner that ensures that access is limited to the persons authorized under this Order.
18          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by
19   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
20   information or item designated “CONFIDENTIAL” only to:
21          (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of said
22   Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this
23   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached
24   hereto as Exhibit A;
25          (b) the officers, directors, and employees (including House Counsel) of the Receiving Party to
26   whom disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment
27   and Agreement to Be Bound” (Exhibit A);
28          (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is reasonably
                                                          8
                                          STIPULATED PROTECTIVE ORDER
       Case 2:20-cv-00437-TLN-DB Document 10 Filed 06/16/20 Page 10 of 20


 1   necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
 2   (Exhibit A);
 3            (d) the court and its personnel;
 4            (e) court reporters and their staff, professional jury or trial consultants, and Professional Vendors
 5   to whom disclosure is reasonably necessary for this litigation and who have signed the
 6   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 7            (f) during their depositions, witnesses in the action to whom disclosure is reasonably necessary
 8   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
 9   otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed deposition
10   testimony or exhibits to depositions that reveal Protected Material must be separately bound by the
11   court reporter and may not be disclosed to anyone except as permitted under this Stipulated Protective
12   Order.
13            (g) the author or recipient of a document containing the information or a custodian or other
14   person who otherwise possessed or knew the information.
15            7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and
16   “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items. Unless otherwise ordered by
17   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
18   information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
19   “HIGHLY CONFIDENTIAL – SOURCE CODE” only to:
20            (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of said
21   Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this
22   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached
23   hereto as Exhibit A;
24            (b) Designated House Counsel of the Receiving Party (1) who has no involvement in
25   competitive decision-making, (2) to whom disclosure is reasonably necessary for this litigation, (3) who
26   has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (4) as to whom the
27   procedures set forth in paragraph 7.4(a)(1), below, have been followed;
28            (c) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for this
                                                          9
                                           STIPULATED PROTECTIVE ORDER
       Case 2:20-cv-00437-TLN-DB Document 10 Filed 06/16/20 Page 11 of 20


 1   litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and
 2   (3) as to whom the procedures set forth in paragraph 7.4(a)(2), below, have been followed;
 3          (d) the court and its personnel;
 4          (e) court reporters and their staff, professional jury or trial consultants, and Professional Vendors
 5   to whom disclosure is reasonably necessary for this litigation and who have signed the
 6   “Acknowledgment and Agreement to Be Bound” (Exhibit A); and
 7          (f) the author or recipient of a document containing the information or a custodian or other
 8   person who otherwise possessed or knew the information.
 9          7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY CONFIDENTIAL –
10   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or
11   Items to Designated House Counsel or Experts.
12          (a)(1) Unless otherwise ordered by the court or agreed to in writing by the Designating Party, a
13   Party that seeks to disclose to Designated House Counsel any information or item that has been
14   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(b)
15   first must make a written request to the Designating Party that (1) sets forth the full name of the
16   Designated House Counsel and the city and state of his or her residence, and (2) describes the
17   Designated House Counsel’s current and reasonably foreseeable future primary job duties and
18   responsibilities in sufficient detail to determine if House Counsel is involved, or may become involved,
19   in any competitive decision-making.
20          (a)(2) Unless otherwise ordered by the court or agreed to in writing by the Designating Party, a
21   Party that seeks to disclose to an Expert (as defined in this Order) any information or item that has been
22   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
23   CONFIDENTIAL – SOURCE CODE” pursuant to paragraph 7.3(c) first must make a written request to
24   the Designating Party that (1) identifies the general categories of “HIGHLY CONFIDENTIAL –
25   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” information that
26   the Receiving Party seeks permission to disclose to the Expert, (2) sets forth the full name of the Expert
27   and the city and state of his or her primary residence, (3) attaches a copy of the Expert’s current resume,
28   (4) identifies the Expert’s current employer(s), (5) identifies each person or entity from whom the
                                                          10
                                         STIPULATED PROTECTIVE ORDER
       Case 2:20-cv-00437-TLN-DB Document 10 Filed 06/16/20 Page 12 of 20


 1   Expert has received compensation or funding for work in his or her areas of expertise or to whom the
 2   expert has provided professional services, including in connection with a litigation, at any time during
 3   the preceding five years, and (6) identifies (by name and number of the case, filing date, and location of
 4   court) any litigation in connection with which the Expert has offered expert testimony, including
 5   through a declaration, report, or testimony at a deposition or trial, during the preceding five years.
 6           (b) A Party that makes a request and provides the information specified in the preceding
 7   respective paragraphs may disclose the subject Protected Material to the identified Designated House
 8   Counsel or Expert unless, within 14 days of delivering the request, the Party receives a written
 9   objection from the Designating Party. Any such objection must set forth in detail the grounds on which
10   it is based.
11           (c) A Party that receives a timely written objection must meet and confer with the Designating
12   Party (through direct voice to voice dialogue) to try to resolve the matter by agreement within seven
13   days of the written objection. If no agreement is reached, the Party seeking to make the disclosure to
14   Designated House Counsel or the Expert may file a motion as provided in Civil Local Rule 141
15   permission from the court to do so. Any such motion must describe the circumstances with specificity,
16   set forth in detail the reasons why the disclosure to Designated House Counsel or the Expert is
17   reasonably necessary, assess the risk of harm that the disclosure would entail, and suggest any
18   additional means that could be used to reduce that risk. In addition, any such motion must be
19   accompanied by a competent declaration describing the parties’ efforts to resolve the matter by
20   agreement (i.e., the extent and the content of the meet and confer discussions) and setting forth the
21   reasons advanced by the Designating Party for its refusal to approve the disclosure.
22           In any such proceeding, the Party opposing disclosure to Designated House Counsel or the
23   Expert shall bear the burden of proving that the risk of harm that the disclosure would entail (under the
24   safeguards proposed) outweighs the Receiving Party’s need to disclose the Protected Material to its
25   Designated House Counsel or Expert.
26                  8.      PROSECUTION BAR
27           Absent written consent from the Producing Party, any individual who receives access to
28   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –
                                         11
                                         STIPULATED PROTECTIVE ORDER
       Case 2:20-cv-00437-TLN-DB Document 10 Filed 06/16/20 Page 13 of 20


 1   SOURCE CODE” information shall not be involved in the prosecution of patents or patent applications
 2   relating to the subject matter of the invention and / or of highly confidential technical information to be
 3   produced, including without limitation the patents asserted in this action and any patent or application
 4   claiming priority to or otherwise related to the patents asserted in this action, before any foreign or
 5   domestic agency, including the United States Patent and Trademark Office (“the Patent Office”). For
 6   purposes of this paragraph, “prosecution” includes directly or indirectly drafting, amending, advising,
 7   or otherwise affecting the scope or maintenance of patent claims. To avoid any doubt, “prosecution” as
 8   used in this paragraph does not include representing a party challenging a patent before a domestic or
 9   foreign agency (including, but not limited to, a reissue protest, ex parte reexamination or inter partes
10   reexamination). This Prosecution Bar shall begin when access to “HIGHLY CONFIDENTIAL –
11   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” information is
12   first received by the affected individual and shall end two (2) years after final termination of this action.
13                  9.      SOURCE CODE
14          (a)     To the extent production of source code becomes necessary in this case, a Producing
15   Party may designate source code as “HIGHLY CONFIDENTIAL - SOURCE CODE” if it comprises or
16   includes confidential, proprietary or trade secret source code.
17          (b)     Protected Material designated as “HIGHLY CONFIDENTIAL – SOURCE CODE” shall
18   be subject to all of the protections afforded to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
19   ONLY” information including the Prosecution Bar set forth in Paragraph 8, and may be disclosed only
20   to the individuals to whom “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information
21   may be disclosed, as set forth in Paragraphs 7.3 and 7.4, with the exception of Designated House
22   Counsel.
23          (c)     Any source code produced in discovery shall be made available for inspection, in a
24   format allowing it to be reasonably reviewed and searched, during normal business hours or at other
25   mutually agreeable times, at an office of the Producing Party’s counsel or another mutually agreed upon
26   location. The source code shall be made available for inspection on a secured computer in a secured
27   room without Internet access or network access to other computers, and the Receiving Party shall not
28   copy, remove, or otherwise transfer any portion of the source code onto any recordable media or
                                                        12
                                          STIPULATED PROTECTIVE ORDER
       Case 2:20-cv-00437-TLN-DB Document 10 Filed 06/16/20 Page 14 of 20


 1   recordable device. The Producing Party may visually monitor the activities of the Receiving Party’s
 2   representatives during any source code review, but only to ensure that there is no unauthorized
 3   recording, copying, or transmission of the source code.
 4          (d)     The Receiving Party may request paper copies of limited portions of source code that are
 5   reasonably necessary for the preparation of court filings, pleadings, expert reports, or other papers, or
 6   for deposition or trial, but shall not request paper copies for the purposes of reviewing the source code
 7   other than electronically as set forth in paragraph (c) in the first instance. The Producing Party shall
 8   provide all such source code in paper form including bates numbers and the label “HIGHLY
 9   CONFIDENTIAL - SOURCE CODE.” The Producing Party may challenge the amount of source code
10   requested in hard copy form pursuant to the dispute resolution procedure and timeframes set forth in
11   Paragraph 6 whereby the Producing Party is the “Challenging Party” and the Receiving Party is the
12   “Designating Party” for purposes of dispute resolution.
13          (e)     The Receiving Party shall maintain a record of any individual who has inspected any
14   portion of the source code in electronic or paper form. The Receiving Party shall maintain all paper
15   copies of any printed portions of the source code in a secured, locked area. The Receiving Party shall
16   not create any electronic or other images of the paper copies and shall not convert any of the
17   information contained in the paper copies into any electronic format. The Receiving Party shall only
18   make additional paper copies if such additional copies are (1) necessary to prepare court filings,
19   pleadings, or other papers (including a testifying expert’s expert report), (2) necessary for deposition, or
20   (3) otherwise necessary for the preparation of its case. Any paper copies used during a deposition shall
21   be retrieved by the Producing Party at the end of each day and must not be given to or left with a court
22   reporter or any other unauthorized individual.
23                  10.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
                            PRODUCED IN OTHER LITIGATION
24
            If a Party is served with a subpoena or a court order issued in other litigation that compels
25
     disclosure of any information or items designated in this action as “CONFIDENTIAL” or “HIGHLY
26
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
27
     CODE” that Party must:
28
                                                          13
                                          STIPULATED PROTECTIVE ORDER
       Case 2:20-cv-00437-TLN-DB Document 10 Filed 06/16/20 Page 15 of 20


 1          (a) promptly notify in writing the Designating Party. Such notification shall include a copy of
 2   the subpoena or court order;
 3          (b) promptly notify in writing the party who caused the subpoena or order to issue in the other
 4   litigation that some or all of the material covered by the subpoena or order is subject to this Protective
 5   Order. Such notification shall include a copy of this Stipulated Protective Order; and
 6          (c) cooperate with respect to all reasonable procedures sought to be pursued by the Designating
 7   Party whose Protected Material may be affected.
 8          If the Designating Party timely seeks a protective order, the Party served with the subpoena or
 9   court order shall not produce any information designated in this action as “CONFIDENTIAL” or
10   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –
11   SOURCE CODE” before a determination by the court from which the subpoena or order issued, unless
12   the Party has obtained the Designating Party’s permission. The Designating Party shall bear the burden
13   and expense of seeking protection in that court of its confidential material – and nothing in these
14   provisions should be construed as authorizing or encouraging a Receiving Party in this action to disobey
15   a lawful directive from another court.
16                  11.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                             PRODUCED IN THIS LITIGATION
17
            (a)     The terms of this Order are applicable to information produced by a Non-Party in this
18
     action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
19
     ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE.” Such information produced by Non-
20
     Parties in connection with this litigation is protected by the remedies and relief provided by this Order.
21
     Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional
22
     protections.
23
            (b)     In the event that a Party is required, by a valid discovery request, to produce a Non-
24
     Party’s confidential information in its possession, and the Party is subject to an agreement with the
25
     Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
26
                          1. promptly notify in writing the Requesting Party and the Non-Party that some or
27
     all of the information requested is subject to a confidentiality agreement with a Non-Party;
28
                                                          14
                                          STIPULATED PROTECTIVE ORDER
       Case 2:20-cv-00437-TLN-DB Document 10 Filed 06/16/20 Page 16 of 20


 1                          2. promptly provide the Non-Party with a copy of the Stipulated Protective Order in
 2   this litigation, the relevant discovery request(s), and a reasonably specific description of the information
 3   requested; and
 4                          3. make the information requested available for inspection by the Non-Party.
 5          (c)       If the Non-Party fails to object or seek a protective order from this court within 14 days
 6   of receiving the notice and accompanying information, the Receiving Party may produce the Non-
 7   Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks a
 8   protective order, the Receiving Party shall not produce any information in its possession or control that
 9   is subject to the confidentiality agreement with the Non-Party before a determination by the court.
10   Absent a court order to the contrary, the Non-Party shall bear the burden and expense of seeking
11   protection in this court of its Protected Material.
12                    12.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
13          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
14   Material to any person or in any circumstance not authorized under this Stipulated Protective Order, the
15   Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized
16   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
17   inform the person or persons to whom unauthorized disclosures were made of all the terms of this
18   Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to Be
19   Bound” that is attached hereto as Exhibit A.
20                    13.      INADVERTENT PRODUCTION OF PRIVILEGED OR
                               OTHERWISE PROTECTED MATERIAL
21
            When a Producing Party gives notice to Receiving Parties that certain inadvertently produced
22
     material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties
23
     are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to
24
     modify whatever procedure may be established in an e-discovery order that provides for production
25
     without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
26
     parties reach an agreement on the effect of disclosure of a communication or information covered by the
27
     attorney-client privilege or work product protection, the parties may incorporate their agreement in the
28
                                                           15
                                            STIPULATED PROTECTIVE ORDER
       Case 2:20-cv-00437-TLN-DB Document 10 Filed 06/16/20 Page 17 of 20


 1   stipulated protective order submitted to the court.
 2                  14.     MISCELLANEOUS
 3          14.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek its
 4   modification by the court in the future.
 5          14.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order no
 6   Party waives any right it otherwise would have to object to disclosing or producing any information or
 7   item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any
 8   right to object on any ground to use in evidence of any of the material covered by this Protective Order.
 9          14.3    Export Control. Disclosure of Protected Material shall be subject to all applicable laws
10   and regulations relating to the export of technical data contained in such Protected Material, including
11   the release of such technical data to foreign persons or nationals in the United States or elsewhere. The
12   Producing Party shall be responsible for identifying any such controlled technical data, and the
13   Receiving Party shall take measures necessary to ensure compliance.
14          14.4    Filing Protected Material. Without written permission from the Designating Party or a
15   court order secured after appropriate notice to all interested persons, a Party may not file in the public
16   record in this action any Protected Material. A Party that seeks to file under seal any Protected Material
17   must comply with Civil Local Rule 141. Protected Material may only be filed under seal pursuant to a
18   court order authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local
19   Rule 141, a sealing order will issue only upon a request establishing that the Protected Material at issue
20   is privileged, protectable as a trade secret, or otherwise entitled to protection under the law. If a
21   Receiving Party's request to file Protected Material under seal pursuant to Civil Local Rule 141 is
22   denied by the court, then the Receiving Party may file the Protected Material in the public record
23   pursuant to Civil Local Rule 141 unless otherwise instructed by the court.
24                  15.     FINAL DISPOSITION
25          Within 60 days after the final disposition of this action, as defined in paragraph 4, each
26   Receiving Party must return all Protected Material to the Producing Party or destroy such material. As
27   used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
28   summaries, and any other format reproducing or capturing any of the Protected Material. Whether the
                                                      16
                                          STIPULATED PROTECTIVE ORDER
       Case 2:20-cv-00437-TLN-DB Document 10 Filed 06/16/20 Page 18 of 20


 1   Protected Material is returned or destroyed, the Receiving Party must submit a written certification to
 2   the Producing Party (and, if not the same person or entity, to the Designating Party) by the 60-day
 3   deadline that (1) identifies (by category, where appropriate) all the Protected Material that was returned
 4   or destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts,
 5   compilations, summaries or any other format reproducing or capturing any of the Protected Material.
 6   Notwithstanding this provision, Counsel are entitled to retain an archival copy of all pleadings, motion
 7   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence, deposition and trial
 8   exhibits, expert reports, attorney work product, and consultant and expert work product, even if such
 9   materials contain Protected Material. Any such archival copies that contain or constitute Protected
10   Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
11           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
12   Dated: June 12, 2020                                  LILLIS PITHA LLP
13                                                         By:     /s/ Martin L. Pitha
                                                                   Martin L. Pitha
14                                                                 Attorneys for Defendant
                                                                   Micron Technology, Inc.
15
     Dated: June 12, 2020                          THE VELEZ LAW FIRM, PC
16
                                                           By:     /s/ Mark P. Velez_________
17                                                                 Mark Velez
                                                                   Attorneys for Plaintiff
18                                                                 (filed with permission)
19
                                                   ORDER
20
             Pursuant to the parties’ stipulation, IT IS SO ORDERED.
21
             IT IS FURTHER ORDERED THAT:
22
             1. Requests to seal documents shall be made by motion before the same judge who will decide
23
     the matter related to that request to seal.
24
             2. The designation of documents (including transcripts of testimony) as confidential pursuant to
25
     this order does not automatically entitle the parties to file such a document with the court under seal.
26
     Parties are advised that any request to seal documents in this district is governed by Local Rule 141. In
27
     brief, Local Rule 141 provides that documents may only be sealed by a written order of the court after a
28
                                                         17
                                           STIPULATED PROTECTIVE ORDER
       Case 2:20-cv-00437-TLN-DB Document 10 Filed 06/16/20 Page 19 of 20


 1   specific request to seal has been made. L.R. 141(a). However, a mere request to seal is not enough
 2   under the local rules. In particular, Local Rule 141(b) requires that “[t]he ‘Request to Seal Documents’
 3   shall set forth the statutory or other authority for sealing, the requested duration, the identity, by name
 4   or category, of persons to be permitted access to the document, and all relevant information.” L.R.
 5   141(b).
 6             3. A request to seal material must normally meet the high threshold of showing that
 7   “compelling reasons” support secrecy; however, where the material is, at most, “tangentially related” to
 8   the merits of a case, the request to seal may be granted on a showing of “good cause.” Ctr. for Auto
 9   Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016); Kamakana v. City and County
10   of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).
11             4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of certain
12   documents, at any court hearing or trial – such determinations will only be made by the court at the
13   hearing or trial, or upon an appropriate motion.
14             5. With respect to motions regarding any disputes concerning this protective order which the
15   parties cannot informally resolve, the parties shall follow the procedures outlined in Local Rule 251.
16   Absent a showing of good cause, the court will not hear discovery disputes on an ex parte basis or on
17   shortened time.
18             6. The parties may not modify the terms of this Protective Order without the court’s approval.
19   If the parties agree to a potential modification, they shall submit a stipulation and proposed order for the
20   court’s consideration.
21             7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement of the
22   terms of this Protective Order after the action is terminated.
23             8. Any provision in the parties’ stipulation that is in conflict with anything in this order is
24   hereby DISAPPROVED.
25   DATED: June 15, 2020                             /s/ DEBORAH BARNES
                                                      UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                            18
                                            STIPULATED PROTECTIVE ORDER
       Case 2:20-cv-00437-TLN-DB Document 10 Filed 06/16/20 Page 20 of 20


 1                                                  EXHIBIT A
 2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I, _____________________________ [print or type full name], of _________________ [print
 4   or type full address], declare under penalty of perjury that I have read in its entirety and understand the
 5   Stipulated Protective Order that was issued by the United States District Court for the Eastern District
 6   of California on [date] in the case of DENNIS ROSSEAU v. MICRON TECHNOLOGY INC. (Case
 7   No. 2:20-CV-00437-TLN-DB). I agree to comply with and to be bound by all the terms of this
 8   Stipulated Protective Order and I understand and acknowledge that failure to so comply could expose
 9   me to sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in
10   any manner any information or item that is subject to this Stipulated Protective Order to any person or
11   entity except in strict compliance with the provisions of this Order.
12          I further agree to submit to the jurisdiction of the United States District Court for the Eastern
13   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even if
14   such enforcement proceedings occur after termination of this action.
15          I hereby appoint __________________________ [print or type full name] of
16   _______________________________________ [print or type full address and telephone number] as
17   my California agent for service of process in connection with this action or any proceedings related to
18   enforcement of this Stipulated Protective Order.
19

20   Date: _________________________________
21   City and State where sworn and signed: _________________________________
22
     Printed name: ______________________________
23                       [printed name]

24   Signature: __________________________________
                         [signature]
25

26

27

28
                                                          19
                                         STIPULATED PROTECTIVE ORDER
